ORDER
MICHAEL JAMES BUONOPANE of FREEHOLD, who was admitted to the bar of this State in 1987, having pleaded guilty to three counts of Indictment No. 04-1-00207-S, which charged second degree misapplication of entrusted property by failing to remit employee withholding taxes, third degree failure to file corporate business tax returns, and second degree misapplication of entrusted property by failing to remit sales and use taxes, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), MICHAEL JAMES BUONOPANE is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that MICHAEL JAMES BUONOPANE be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that MICHAEL JAMES BUONOPANE comply with Rule 1:20-20 dealing with suspended attorneys.